Hazen, the driver of plaintiff's car, was proceeding westerly on the north side of the Avon-New Hartford highway and about to drive into the intersection of that highway with the Collinsville-Canton highway and traveling at the rate of twenty-five miles an hour when the driver of defendants' truck proceeding easterly on the last-named highway drove into this intersection. When he reached a point about one hundred feet from the plaintiff's car without warning or signal he turned a sharp angle to his left and started to cross over to the northerly half of the highway on which the plaintiff's car was approaching and directly in its path with the apparent intention of continuing to the northerly edge of that highway. Hazen immediately applied his brakes in an effort to avert the collision (which did not occur) and in so doing caused his car to skid into a tree causing damage to the car. The appellant's exceptions to the finding are without merit. The conclusions of the court that the defendants were negligent in having violated §§ 2 and 6 of Chapter 334 of the Public Acts of 1921, and in failing to keep a proper lookout, and that Hazen acted in the situation confronting him as a reasonably prudent person would have acted under like circumstances, were amply justified.
   There is no error.